DETAILED ACTION
This office action is in response to Applicant’s communication of 5/13/2022. Amendments to claims 1-3 have been entered.  Claims 4-6 have been canceled.  New claims 7 and 8 have been entered.  Claims 1-3, 7 and 8 are pending and have been examined.  The rejections are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/22/2020 and 3/3/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3 recite “an encryption unit”, “a generation unit”, “a first publication unit”, “a second publication unit”, “an acquisition unit”, “a decryption unit”, “a reception unit”, “a transmission unit” and “a separation unit” (emphasis added). It is not clear what constitutes a “unit”.  Is this hardware or software?  The specification is unclear as to this question. In view of these ambiguities the scope of the claims is unclear. Examiner will interpret these “units” as software programmed on a processor. 
	Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 2 (and similarly in claims 1 and 3) recites “is published on a distributed ledger, publishes second trading information for receiving the crypto assets and including the argument information on a distributed ledger, and the second trading apparatus comprises: a transmission unit that transmits the temporary key to the first trading apparatus, a second publication unit that publishes the first trading information to a distributed ledger, an acquisition unit that acquires the argument information when the second trading information is published on a distributed ledger”
	Claim 7 recites “is published on a distributed ledger, publishing second trading information for receiving the crypto assets and including the argument information on a distributed ledger.”
Claim 8 recites “publishing on a distributed ledger, a first trading information enabling reception of crypto assets on a condition of authentication using a publishing information that other trading apparatus generates using a secret information and publishing of argument information that enables derivation of the secret information, acquiring the argument information when a second trading information for receiving the crypto assets and including the argument information is published on a distributed ledger,”
It is not clear what Applicant means by these emphasized portions of the above limitations. Are these all separate distributed ledgers or a singular distributed ledger?  For examining purposes Examiner will interpret this to mean a single distributed ledger. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim, 2 and 3 are directed to a system and claims 7 and 8 are directed to a process; Step 1-yes.
Under Step 2A, prong 1, representative claim 3 recites a series of steps for authenticating the terms of the sale of assets, i.e. risk mitigation of a contractual sale, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the limitations of representative claim 3, stripped of all additional elements, recite the abstract idea as follows: “…first …[entity] separates frequency-converted data into high frequency components and low frequency components, … [entity] encrypts high frequency components using secret information, … [entity] generates publication information using the secret information, and … that, when first trading information enabling reception of crypto assets on a condition of publishing of argument information that enables derivation of the secret information is published …, publishes second trading information for receiving the crypto assets and including the argument information …, and the second [entity]… publishes the first trading information … when the low frequency components are confirmed as low frequency components of the data, [entity] …acquires the argument information when the second trading information is published …, and [entity]… decrypts the encrypted high frequency components using the argument information.” Claims 1, 2, 7 and 8 are rejected under similar analysis. 
	The claimed limitations, identified above, recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of a first trading “apparatus”, a second trading “apparatus”, (i.e. processors, see specification at least in paragraph [0011]), there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  As claimed, encrypting/decrypting data is a mental process completed through manual means such as encoding and decoding. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using generic, commercially available, off-the-shelf computing devices, i.e. processors suitably programmed, to perform the steps of separates, encrypts, generates, publishes, publishes, acquires and decrypts. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed, see at least paragraphs [0011] and [0252- 0264] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of publishing information on a distributed ledger are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Claims 1, 2, 7 and 8 are rejected under similar analysis.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed communicating over a generic network to perform the limitation steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05 (h), such as leveraging blockchain technology as it was designed to be used. Furthermore, the steps of publishing information on a distributed ledger are considered adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05 (g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible. Claims 1, 2, 7 and 8 are rejected under similar analysis.
	For instance, in the system of claim 3, the limitation steps, claimed at a high level of generality, recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the insignificant extra-solution activity of publishing information to a distributed ledger rely on well-understood, routine and conventional computing functionality carried out by a generic processor with memory, at best, such as storage, akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of authenticating the terms of the sale of assets, i.e. risk mitigation of a contractual sale, without significantly more.
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for authenticating the terms of the sale of assets, i.e. risk mitigation of a contractual sale) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and communicating over a generic network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for authenticating the terms of the sale of assets, i.e. risk mitigation of a contractual sale) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2019106639A, Toshiya et al. (Toshiya hereinafter)

Regarding Claim 1, (Currently Amended): Toshiya discloses a trading system comprising a first trading apparatus and a second trading apparatus (at least Abstract, at least [0010] and [0013-0015]) wherein the first trading apparatus comprises: 
an encryption unit that encrypts data using secret information; a generation unit that generates publication information using the secret information, and (at least [0066-0067]).
a first publication unit that, (at least [0067]), when first trading information enabling reception of crypto assets on a condition of authentication using the publishing information and publishing of argument information that enables derivation of the secret information is published on a distributed ledger, publishes second trading information for receiving the crypto assets and including the argument information on a distributed ledger, (at least [0061]), and 
the second trading apparatus (at least Abstract, at least [0010] and [0013-0015]) comprises: 
a second publication unit that publishes the second trading information to a distributed ledger; (at least [0061]).
an acquisition unit that acquires the argument information when the second trading information is published on a distributed ledger; (at least [0063]) and
a decryption unit that decrypts the encrypted data using the argument information (at least [0053] and [0055]). 

Regarding Claim 7, (New): Toshiya discloses a trading method executed by a processor, the method comprising:
encrypting data using secret information, generating publication information using the secret information (at least [0066-0067]) and 
when first trading information enabling reception of crypto assets on a condition of authentication using the publishing information and publishing of argument information that enables other (should be another) trading apparatus to derivate the secret information is published on a distributed ledger, publishing second trading information for receiving the crypto assets and including the argument information on a distributed ledger, (at least [0061]).  

Regarding Claim 8, (New): Toshiya discloses a trading method executed by a processor, the method comprising:
publishing on a distributed ledger, a first trading information enabling reception of crypto assets on a condition of authentication using a publishing information that other trading apparatus generates using a secret information and publishing of argument information that enables derivation of the secret information, (at least [0061]).
acquiring the argument information when a second trading information for receiving the crypto assets and including the argument information is published on a distributed ledger, (at least [0063]) and 
decrypting the encrypted data that said other trading apparatus encrypted using the secret information, using the argument information (at least [0053] and [0055]).

4-6. (Canceled) Page 5 of 8IIPG-1-127556Inventor(s): Yusuke HOSHIZUKIPATENT Serial No.: 17/131,288Atty Docket: 18048-315US Art Unit: 3695  

Allowable Subject Matter
Claims 2 and 3 are deemed allowable over the prior art of record but remain rejected under all other rejection provided in the instant Office Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/25/2022